Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 3, 2019

                                      No. 04-18-00755-CR

                                 Jonathan Andrew PERALES,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0068
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due March 27, 2019. However, the court granted
appellant an extension of time to file the brief until April 26, 2019. The brief was not filed. We
ORDER appellant’s appointed counsel, Angela J. Moore, to file appellant’s brief in this court on
or before May 27, 2019.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court